SECURITY AGREEMENT

            THIS SECURITY AGREEMENT ("Agreement") dated March ___, 2005, is made
and entered into on the terms and conditions hereinafter set forth, by and
between HOME SOLUTIONS OF AMERICA, INC., a Delaware corporation ("Borrower"),
the Subsidiaries and other Affiliates of the Borrower now or hereafter becoming
a Guarantor under the Loan Agreement (as hereinafter defined) (such Subsidiaries
and Affiliates are sometimes hereinafter referred to individually as a
"Guarantor" and individually and collectively as the "Guarantors"; the
Guarantors and the Borrower are sometimes herein referred individually and
collectively as the "Debtor" or "Debtors"), and PETRA MEZZANINE FUND, L.P., a
Delaware limited partnership, as Administrative Agent (in such capacity, the
"Administrative Agent").

RECITALS:

            1.         Pursuant to a Loan Agreement of even date herewith, by
and between the Lenders named therein, the Administrative Agent and Borrower
(together with any and all amendments, modifications, supplements, extensions,
renewals, substitutions and/or replacements thereof, herein referred to as the
"Loan Agreement"; capitalized terms used but not otherwise defined herein shall
have the same meanings as in the Loan Agreement), Lenders have agreed to make a
term loan in the aggregate original principal amount of FOUR MILLION and
No/100ths Dollars ($4,000,000.00) (the "Loan") to Borrower.

            2.         The Loan is evidenced by one or more promissory notes of
even date with the Loan Agreement, in the Loan amount, made and executed by
Borrower, payable to the order of each Lender, respectively (together with any
and all amendments, modifications, supplements, extensions, renewals,
substitutions and/or replacements thereof, herein referred to collectively as
the "Notes").

            3.         As a condition to the making of the Loan, Lenders have
required that Debtors execute and deliver this Agreement to the Administrative
Agent.

AGREEMENTS:

            NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

            1.         Grant of Security Interest.  Each Debtor hereby grants to
and creates in favor of the Administrative Agent a security interest in the
following properties, assets and rights of such Debtor, whether now owned or
hereafter acquired or arising, and wherever located (collectively the
"Collateral"):

(a)        accounts,

 

 

--------------------------------------------------------------------------------




 

(b) chattel paper, (c) deposit accounts, (d) documents, (e) equipment, (f)
fixtures, (g) general intangibles, (h) goods not otherwise described herein with
greater particularity, (i) instruments, (j) inventory, (k) investment property,
(l) letter-of-credit rights, (m) money, and (n) oil, gas and other minerals,
including as-extracted collateral.

            2.         Secured Indebtedness.  This Agreement secures the full
and prompt payment and performance of (a)  the indebtedness and other
obligations of Debtors to Lenders pursuant to the Loan Agreement, the Notes and
the other Loan Documents, (b) any and all other indebtedness and other
obligations of Debtors to Lenders and the Administrative Agent, direct or
contingent (including but not limited to obligations incurred as indorser,
guarantor or surety), however evidenced or denominated, and however and whenever
incurred, including but not limited to indebtedness incurred pursuant to any
present or future commitment of Lenders to Debtors, and (c) all future advances
made by Lenders or the Administrative Agent for taxes, levies, insurance and
preservation of the Collateral and all attorney's fees, court costs and expenses
of whatever kind incident to the collection of any of said indebtedness or other
obligations and the enforcement and protection of the security interest created
hereby.

            3.         Representations, Warranties and Agreements of Borrower. 
Each Debtor represents, warrants and agrees as follows:

                        (a)        The location of Debtors' chief executive
offices and other places of business, and the locations of all tangible
Collateral and of all records concerning the Collateral, are identified on
attached Schedule 3(a).  Except as set forth on Schedule 3(a), during the five
(5) years preceding the date of this Agreement, Debtors have not had any other
places of business or location of assets.  Debtors will promptly notify the
Administrative Agent, in writing, of any new place or places of business and of
any change in the location of the Collateral or any records pertaining thereto.

                        (b)        Debtors are the owner of the Collateral free
and clear of any Liens other than Permitted Liens.  Debtors will defend the
Collateral against the claims and demands of all persons other than those in
respect of Permitted Liens.

                        (c)        Debtors will at all times keep the Collateral
insured against all insurable hazards in amounts equal to the full insurable
value of the Collateral.  Such insurance shall be in such companies as are
acceptable to the Administrative Agent, with provisions satisfactory to the
Administrative Agent for payment of all losses thereunder to the Administrative
Agent as its interests appear.  If required by the Administrative Agent, Debtors
shall deposit the policies (or duplicate originals of such policies) with the
Administrative Agent.  Any money received by the Administrative Agent under said
policies may be applied to the payment of any indebtedness or obligation secured
hereby, regardless of whether then due and payable; or at the Administrative
Agents' option may be delivered by the Administrative Agent to Debtors for the
purpose of repairing or restoring the Collateral.  Debtors assign to the
Administrative Agent all right to receive proceeds of insurance not exceeding
the amounts secured hereby, direct any insurer to pay all proceeds directly to
the Administrative Agent, and appoint the Administrative Agent Debtors' attorney
in fact to endorse any draft or check made payable to any Debtor in order to
collect the benefits of such insurance.  If Debtors fail to keep the Collateral
insured as required by the Administrative Agent, the Administrative Agent shall
have the right to obtain such insurance at Debtors' expense and add the cost
thereof to the other amounts secured hereby.

 

2

--------------------------------------------------------------------------------




 

                        (d)        Borrower shall, and shall cause each of the
Guarantors to, at their sole cost and expense, execute and deliver to the
Administrative Agent all such further documents, instruments and agreements and
perform all such other acts that reasonably may be required in the opinion of
the Administrative Agent to enable the Administrative Agent to exercise and
enforce its rights as the secured party under this Agreement and the other
Security Documents and to carry out the provisions or effectuate the purposes of
this Agreement and the other Security Documents.  To the extent permitted by
applicable law, Debtors hereby authorize the Administrative Agent to file
financing statements and continuation statements with respect to the security
interests granted or assigned under this Agreement and the other Security
Documents, and to do all other things it deems appropriate to perfect and
continue perfection of the security interests created hereby and to protect the
Collateral. 

            4.         Special Agreements With Respect to Tangible Collateral. 
Debtors additionally agree and warrant as follows:

                        (a)        Debtors will not permit any of the Collateral
to be removed from the location(s) specified herein, except for temporary
periods in the normal and customary use thereof, without the prior written
consent of the Administrative Agent, and will permit the Administrative Agent to
inspect the Collateral at any time.

                        (b)        If any of the Collateral is equipment or
goods of a type normally used in more than one jurisdiction (regardless of
whether actually so used), Debtors will contemporaneously with the execution and
delivery of this Agreement furnish to the Administrative Agent a list of the
jurisdictions wherein such equipment or goods are or will be used, and hereafter
will notify the Administrative Agent promptly in writing (1) of any other
jurisdictions in which such equipment or goods are so used, and (2) of any
change in the location of any Debtor's chief executive office.

                        (c)        Except as permitted by the Loan Agreement,
Debtors will not sell, exchange, lease or otherwise dispose of any of the
Collateral or any interest therein without the prior written consent of the
Administrative Agent.

 

3

--------------------------------------------------------------------------------




 

                        (d)        Debtors will keep the Collateral in good
condition and repair and will pay and discharge all taxes, levies and other
impositions levied thereon as well as the cost of repairs to or maintenance of
same, and will not permit anything to be done that may impair the value of any
of the Collateral.  If Debtors fail to pay such sums, the Administrative Agent
may do so for Debtors' account and add the amount thereof to the other amounts
secured hereby.

                        (e)        Prior to the occurrence of an Event of
Default, Debtors shall be entitled to possession of the Collateral and to use
the same in any lawful manner, provided that such use does not cause excessive
wear and tear to the Collateral, cause it to decline in value at an excessive
rate, or violate the terms of any policy of insurance thereon.

                        (f)         Debtors will not allow the Collateral to be
attached to real estate in such manner as to become a fixture or a part of any
real estate.

            5.         Special Agreements With Respect to Intangible and Certain
Tangible Collateral.  Debtors additionally warrants and agrees as follows:

                        (a)        Prior to the occurrence of an Event of
Default, Debtors shall have the right to process and sell Debtors' inventory in
the regular course of business.  The Administrative Agent's security interest
hereunder shall attach to all proceeds of all sales or other dispositions of the
Collateral.  If at any time any such proceeds shall be represented by any
instruments, chattel paper or documents of title, then such instruments, chattel
paper or documents of title shall be promptly delivered to the Administrative
Agent and subject to the security interest granted hereby.  If at any time any
of Debtors' inventory is represented by any document of title, such document of
title will be delivered promptly to the Administrative Agent and subject to the
security interest granted hereby.

                        (b)        By the execution of this Agreement, the
Administrative Agent shall not be obligated to do or perform any of the acts or
things provided in any contracts covered hereby that are to be done or performed
by Debtors, but upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, at its election, perform some or all of
the obligations provided in said contracts to be performed by Debtors, and if
the Administrative Agent incurs any liability or expenses by reason thereof, the
same shall be payable by Debtors upon demand and shall also be secured by this
Agreement.

                        (c)        Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent shall have the
right to notify the account debtors obligated on any or all of Debtors' accounts
to make payment thereof directly to the Administrative Agent, and to take
control of all proceeds of any such accounts.  Until such time as the
Administrative Agent elects to exercise such right by notice to Debtors, Debtors
are authorized, as agent of the Administrative Agent, to collect and enforce
said accounts.

 

4

--------------------------------------------------------------------------------




 

            6.         Protection of Collateral.  Except for Permitted Liens,
Debtors will not permit any liens or security interests other than those created
by this Agreement to attach to any of the Collateral, nor permit any of the
Collateral to be levied upon under any legal process, nor permit anything to be
done that may impair the security intended to be afforded by this Agreement, nor
permit any tangible Collateral to become attached to or commingled with other
goods without the prior written consent of the Administrative Agent.

            7.         Inspection and Verification of Collateral.  The
Administrative Agent shall have the right, at any time, by its own auditors,
accountants or other agents, to examine or audit any of the books and records of
Debtors, or the Collateral, all of which will be made available upon request. 
Such auditors, accountants or other representatives of the Administrative Agent
will be permitted to make any verification of the existence of the Collateral or
accuracy of the records that the Administrative Agent deems necessary or
proper.  Any reasonable expenses incurred by the Administrative Agent in making
such examination, inspection, verification or audit shall be paid by Debtors
promptly on demand and shall be secured by the security interest granted hereby.

            8.         Default and Remedies.  Upon the occurrence of an Event of
Default, the Administrative Agent may proceed to exercise any and all rights and
remedies provided by the Tennessee Uniform Commercial Code or other applicable
law, as well as all other rights and remedies possessed by the Administrative
Agent, all of which shall be cumulative.  Upon the occurrence of an Event of
Default, and upon demand by the Administrative Agent, Debtors shall assemble the
Collateral and make it available to the Administrative Agent at a place
reasonably convenient to the Administrative Agent and Debtors.  Any notice of
sale, lease or other intended disposition of the Collateral by the
Administrative Agent sent to Debtors at the address set forth for the Borrower
in the Loan Agreement, or at such other address of Borrower as may be shown on
the Administrative Agent's records, at least five (5) days prior to such action,
shall constitute reasonable notice to Debtors.

            The Administrative Agent may waive any default before or after the
same has been declared without impairing its right to declare a subsequent
default hereunder, this right being a continuing one.

            9.         Power of Attorney.  Each Debtor hereby constitutes the
Administrative Agent or its designee, as such Debtor's attorney-in-fact with
power, upon the occurrence and during the continuance of an Event of Default, to
endorse such Debtor's name upon any notes, acceptances, checks, drafts, money
orders or other evidences of payment or Collateral that may come into either its
or the Administrative Agent's possession; to sign the name of such Borrower on
any invoice or bill of lading relating to any of the accounts receivable, drafts
against customers, assignments and verifications of accounts receivable and
notices to customers; to send verifications of accounts receivable; to notify
the Post Office authorities to change the address for delivery of mail addressed
to such Debtor to such address as the Administrative Agent may designate; to
execute any of the documents referred to in subsection 3(d) hereof in order to
perfect and/or maintain the security interests and liens granted herein by
Debtors to the Administrative Agent; and to do all other acts and things
necessary to carry out this Security Agreement.  All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designee shall
not be liable for any acts of commission or omission (other than acts of gross
negligence or willful misconduct), nor for any error of judgment or mistake of
fact or law.  This power, being coupled with an interest, is irrevocable until
all of the indebtedness and other obligations secured hereby have been fully
paid or performed.

 

5

--------------------------------------------------------------------------------




 

            10.       Notices.  Any and all notices, elections or demands
permitted or required to be made under this Agreement shall be given as provided
in the Loan Agreement, with the address of each Guarantor being the same as the
address set forth for the Borrower in the Loan Agreement, or at such other
address of Borrower as may be shown on the Administrative Agent's records.

            11.       Severability.  If any provision(s) of this Agreement or
the application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Agreement and the application
of such provisions to other persons or circumstances shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.

            12.       Binding Effect.  This Agreement shall inure to the benefit
of the Administrative Agent's successors and assigns and shall bind Borrower's
heirs, representatives, successors and assigns.  If Debtors are composed of more
than one Person, their obligations hereunder shall be joint and several.

            13.       Termination Statement.  Borrower agrees that,
notwithstanding the payment in full of all indebtedness secured hereby and
whether or not there is any outstanding obligation of the Lenders to make future
advances, the Administrative Agent shall not be required to send Debtors
termination statements with respect to any financing statement filed to perfect
the Administrative Agent's security interest(s) in any of the Collateral, unless
and until Debtors shall have made written demand therefor.  Upon receipt of
proper written demand, the Administrative Agent may at its option, in lieu of
sending a termination statement to Debtors, cause said termination statement to
be filed with the appropriate filing officer(s).

            14.       Governing Law.  This Agreement shall be construed and
enforced under the law of the State of Tennessee.

            15.       General Construction.  All terms used but not otherwise
defined herein that are defined or used in Article 9 of the Tennessee Uniform
Commercial Code shall have the respective meanings assigned to them in such
Article.  As used in this Agreement, the masculine, feminine and neuter genders
and the plural and singular numbers shall be deemed to include the others in all
cases in which they would so apply.  "Includes" and "including" are not
limiting, and shall be deemed to be followed by "without limitation" regardless
of whether such words or words of like import in fact follow same.  The word
"or" is not intended and shall not be construed to be exclusive.

[THIS SPACE LEFT BLANK INTENTIONALLY;
SIGNATURES BEGIN NEXT PAGE]

 

6

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed this Security
Agreement, or have caused this Security Agreement to be executed by their duly
authorized officers or other representatives, as of the date first above
written.

                                                                       

DEBTORS:   HOME SOLUTIONS OF AMERICA, INC.  
By:_______________________________________              
Title:_______________________________     CORNERSTONE BUILDING AND
REMODELING, INC.    By:_______________________________________              
Title:_______________________________    P.W. STEPHENS, INC.  
By:_______________________________________              
Title:_______________________________       ADMINISTRATIVE AGENT:   PETRA
MEZZANINE FUND, L.P.   By:  Petra Partners, LLC, its general partner       
By:___________________________            Michael W. Blackburn,           
Managing Member

 

7

--------------------------------------------------------------------------------


 

 

SCHEDULE 3(a)

[Places of Business; Locations of Collateral and Records]











8